Citation Nr: 1209798	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-16 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

1.  Entitlement to an increased rating for residuals of multiple lumbar surgeries, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for residuals of multiple lumbar surgeries on an extraschedular basis.

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1989.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  Since then the Veteran moved to San Diego and his claim is currently under the jurisdiction of the VA Regional Office (RO) in San Diego, California. 

The Veteran's claim was remanded by the Board in January 2011.

The issue of entitlement to an extraschedular rating for residuals of multiple lumbar surgeries and the issue of entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's lumbosacral spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine and has not been productive of incapacitating episodes of intervertebral disc syndrome.

2.  The Veteran's lumbosacral spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 40 percent for residuals of multiple lumbar surgeries have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  The requirements for referral to the Director of Compensation and Pension for consideration of an extraschedular rating for residuals of multiple lumbar surgeries have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.321 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In February 2007, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This letter also advised him of the bases for assigning ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran's VA treatment records have been obtained.  The Veteran has been provided VA medical examinations.  The Veteran has provided testimony at a Travel Board hearing.  Neither the Veteran nor his representative has indicated that there is any additional evidence that should be obtained to substantiate the claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

II.  Schedular Consideration

A May 1989 rating decision granted the Veteran service connection and a 40 percent rating for multiple lumbar surgeries.  The Veteran's claim for an increased rating was received in August 2006.  

In August 2010 the Veteran testified that he had constant back pain.  He reported that if he stood for approximately 15 minutes both legs would go numb.  The Veteran pointed out that a VA neurologist has opined that he is unemployable due to his back disability.

The Veteran was evaluated by a VA neurosurgeon in September 2006.  The Veteran reported significant back discomfort, worse in the morning and then progressing to numbness in the feet as the day went on.  The Veteran had 30 degrees of forward flexion before experiencing back discomfort.  The Veteran had normal sensory to light touch in the extremities, without evidence of sciatica or radicular deficits.  The Veteran had normal gait and he had normal strength in the lower extremities.  The VA examiner opined that the Veteran's postlaminectomy syndrome with persistent spinal stenosis related to spondylosis and postoperative fusion kept the Veteran from gainful employment and that the Veteran should be considered to be 100 percent unemployable for VA purposes.

When provided a VA examination in March 2007, the Veteran reported that when he had flare-ups he had to limit activity to spending most of the day in the recliner.  He reported using a cane and a brace and he reported that he could walk 1/4 of a mile.  Sensory evaluation revealed that the Veteran was unable to feel vibration in either great toe.  The examiner stated that the Veteran did not have ankylosis of the thoracolumbar spine.  The Veteran had 50 degrees of forward flexion with pain beginning at 30 degrees.  The Veteran had no additional loss of motion on repetitive use of the joint.  The examiner noted that the Veteran's postlaminectomy syndrome with persistent spinal stenosis related to spondylosis and postoperative overgrowth prevented sports and exercise.  She noted that it severely affected the Veteran's ability regarding chores, shopping and recreation.  

August 2007 VA outpatient records reveal that the Veteran complained of chronic low back pain.  He reported daily pain with no radiation to the lower extremities.  He did report numbness in both lower extremities.  The Veteran had a normal gait and he was able to walk on his toes and heels.  He had normal motor and sensory bilaterally.  Straight leg raising was normal bilaterally.  

On VA examination in February 2011 the Veteran complained of progressive pain, stiffness, and bilateral radicular symptoms described as burning pain to the lower extremities.  He reported severe flare-ups on a daily basis.  He stated that prolonged walking, standing, sitting, bending, twisting, lifting or carrying were precipitating factors.  He had partial relief with rest and activity modification.  Muscle spasms were noted on the left and right.  Active flexion was noted to be from zero to six degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation of motion after three repetitions.  The examiner stated that the Veteran did not have ankylosis of the thoracolumbar spine.  Lower extremity examination of vibration, position sense, pain or pinprick, and light touch were all normal.  There were no dysesthesias.  Muscle tone was normal and there was no muscle atrophy.  The Veteran reported that he was unemployed due to his lumbar disability.  The examiner stated that the Veteran had not had incapacitating episodes of spine disease.  The diagnosis was history of lumbar decompression/fusion with residual lumbar spondylosis.  The examiner stated that there were subjective complaints of bilateral radicular symptoms with no objective findings of such.  The examiner stated that the Veteran's disability would prohibit work duties that demanded strenuous physical exertion but that the Veteran's lumbar disability should not limit his ability to perform sedentary tasks that are common in clerical and administrative positions.

An evaluation in excess of 40 percent is available for limitation of motion of the thoracolumbar spine only if there is ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  As shown above, the medical evidence shows that even with consideration of pain and other factors the Veteran does not have ankylosis of the thoracolumbar spine.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  On VA examinations in September 2006 and March 2007 the Veteran was shown to have 30 degrees of painless lumbar spine forward flexion.  The Board recognizes that the Veteran had very little forward flexion of the thoracolumbar spine when examined in February 2011.  Regardless the Veteran had motion of the thoracolumbar spine and the VA examiner stated that repetition of motion did not decrease the range of motion.  Furthermore the February 2011 VA examiner specifically stated that the Veteran did not have ankylosis of the thoracolumbar spine.  As the evidence shows that the Veteran does not have ankylosis of the thoracolumbar spine, he is not entitled to a rating in excess of 40 percent under DC 5237.

Alternatively, if the spine disability results in intervertebral disc syndrome, the disability may be evaluated under the formula for rating intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  Under DC 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243 (2011). 

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 

Although the Veteran has asserted that he has frequent incapacitating episodes due to his back disability, such is not shown by the medical records.  The VA medical examination reports and the VA outpatient records have not shown the Veteran to have any incapacitating episodes during the appeal period.  Furthermore, the February 2011 VA examiner specifically stated that there were no incapacitating episodes of spine disease.  Accordingly, the Veteran has not met the criteria for a rating in excess of 40 percent under DC 5243.  

The evidence does not show that at any time during the appeal period manifestations of the Veteran's residuals of multiple lumbar surgeries satisfied, or approximated, the schedular criteria for a rating in excess of 40 percent under any applicable diagnostic code.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Consequently, a schedular rating in excess of 40 percent is not warranted. 

III.  Extraschedular Consideration 

As noted above, in September 2006 a VA physician opined that the Veteran was unemployable due to his service-connected back disability.  This opinion along with the Veteran's complaints of continuous back pain and of prolonged sitting causing flare-ups makes the Board find that a schedular evaluation does not contemplate the Veteran's level of disability and symptomatology.  Based on the occupational history suggesting marked interference with employment as described by the Veteran, there are additional related factors to be contemplated in evaluating the Veteran's back disability, and extraschedular consideration is warranted under 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Extraschedular consideration is inherently part of the Veteran's increased rating claim which has been perfected on appeal, the Board has jurisdiction over the issue of whether extraschedular ratings are warranted as well.  See Bagwell v. Brown, 9 Vet. App. 157 (1996). 

The authority, however, to consider and assign extraschedular ratings has been specifically delegated to the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. §§ 3.321(b).  See Floyd v. Brown, 9 Vet. App. 88 (1996); see also VAOPGCPREC 6-96 (August 16, 1996). 

Given the evidence outlined above, the Board finds that the Veteran's disability picture is of a nature such that referral for extraschedular consideration is warranted. 


ORDER

A schedular rating in excess of 40 percent for residuals of multiple lumbar surgeries is denied.

Referral to the Director, Compensation and Pension Service, for consideration of an increased rating for residuals of multiple lumbar surgeries on an extraschedular basis is warranted.


REMAND

As reflected above, the Board found that referral to the Director, Compensation and Pension Service for consideration of an increased rating for residuals of multiple lumbar surgeries is warranted.  See 38 C.F.R. § 3.321(b)(1).  Again, the Board is precluded from assigning an extraschedular evaluation in the first instance.  Instead, the Board must refer any claim that meets the criteria to the RO for referral for consideration of an extraschedular evaluation to the Director, Compensation and Pension.  Id.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  The Board notes that at the August 2010 hearing the Veteran asserted that he is unemployable due to his service-connected lumbar spine disability and the evidence includes a VA medical opinion that the Veteran is unemployable due to his service-connected lumbar spine disability.  Accordingly, the Veteran's TDIU claim must be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter the issue of entitlement to an extraschedular rating for residuals of multiple lumbar surgeries, and the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Send the Veteran a TDIU application form so that he may submit his educational and occupational history.

3.  Develop the TDIU claim and issue a rating decision adjudicating the Veteran's claim of entitlement to TDIU.  

4.  Forward the Veteran's claims file to the Director, Compensation and Pension Service, for extraschedular consideration of the Veteran's residuals of multiple lumbar surgeries pursuant to 38 C.F.R. § 3.321(b).  

5.  Thereafter, readjudicate all issues that are in appellate status and furnish the Veteran and his representative a supplemental statement of the case for all claims that remain less than fully favorable to the Veteran.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


